Case 1:18-cr-00433-LDH-RLM Document 21-2 Filed 04/09/19 Page 1 of 32 PageID #: 147




                               EXHIBIT B
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 1 of231
                                                                   ofPageID
                                                                     32 PageID  #: 148
                                                                            #: 281


                                                                        IN CLERK'S OFFICE
  UNITED STATES DISTRICT COURT                                      U.S. district court e d n.y.
 EASTERN DISTRICT OF NEW YORK                                      ^ FEB 1 1 2019 ^
                      —       ———              X-

  UNITED STATES OF AMERICA,                                         BROOKLYN OFFICE
         -against-

  JUNNY TORICES MALDONADO,
                                                    NOT FOR PUBLICATION
                          Defendant.                MEMORANDUM & ORDER
                                                    18-CR-308(CBA)


 AMON,United States District Judge:
         Defendant Junny Torices Maldonado was deported from the United States in 2005 after
 being charged with robbery and weapons-related offenses, pleading guilty to attempted robbery in
 the second degree, and being re-sentenced to a ten-month term of imprisonment for violating the
 terms of his probation. Sometime prior to April of2018, Maldonado returned to the United States
 illegally. He was again arrested that April, this time for forgery in the first degree and a motor
  vehicle violation. In June,he was charged by indictment with illegally reentering the United States
  in violation of 8 U.S.C. §§ 1326(a) and (b)(1). (D.E. # 15.) Maldonado now seeks to have that
  indictment dismissed on the ground that his fourteen-year-old deportation order was
 "fundamentally unfair." ^8 U.S.C. § 1326(d)(3); United States v. Mendoza-Lopez, 481 U.S.
  828(1987). For the reasons stated below, Maldonado's motion is denied.
                                          BACKGROUND


          Maldonado was bom in Mexico in 1981. He crossed the border illegally and moved to
  New York to live with his relatives sometime around February 2001. (D.E.# 32("Def. Br.") at 4;
  D.E. # 35 ("Gov. Br.") at 4.) On October 13, 2002, Maldonado was arrested in Brooklyn, New
  York and charged with robbery and weapons-related offenses. (Gov. Br. at 4.) On Febraary 2,
  2004, he pleaded guilty to attempted robbery in the second degree. New York Penal Law § 110-
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 2 of331
                                                                   ofPageID
                                                                     32 PageID  #: 149
                                                                            #: 282



 160.15(01). (14) He was subsequently sentenced to five years' probation but was re-sentenced to
ten months' imprisonment in June 2004 for violating the terms ofhis probation. (Id^)
         On December 28,2004,the Department of Homeland Security(DHS)charged Maldonado
 in a Notice to Appear as being subject to removal. (D.E.# 32-2 ("Notice to Appear").) Written
 in English (not Maldonado's native Spanish), the Notice charged that Maldonado was a native of
 Mexico, that he entered the United States by means other than those designated by the Attorney
 General,and that he was convicted ofa crime. (Notice to Appear at 3.) The Notice further charged
 that he was "subject to removal" under §§ 212(a)(6)(A)(i) and 212(a)(2)(A)(i)(I) of the
 Immigration and Nationality Act because he entered the country illegally and committed a "crime
 involving moral turpitude." (Id.) The Notice to Appear informed Maldonado ofseveral rights that
 he had,such as the right to counsel,' the right to present witnesses and documents at a hearing, the
 opportimity to admit or deny the allegations against him, and the right to appeal any adverse
 decision arising out ofthe hearing. (Id. at 2.) The Notice also informed Maldonado.
         You will be advised by the immigration judge before whom you appe^, of any
         relief from removal for which you may appear eligible including the privilege of
         departing voluntarily. You will be given a reasonable opportunity to make any such
          application to the immigration judge.

 (Id.) Where the Notice provided a place for the "Date" and "Time" ofthe hearing, DHS wrote a
 date to be set" and "a time to be set." (Id. at 1.) Maldonado signed the form indicating that it was
 served on him on December 30,2004, but he did not request an expedited hearing. (Id at 3.)
          On the same date, Maldonado was presented with a Stipulated Request for Removal Order
  and Waiver of Hearing Form pursuant to 8 U.S.C. § 1229a(d) and 8 C.F.R. § 1003.25(b). (D.E.
 # 32-3("Stipulated Request").) The stipulated removal procedures provided for in that statute and


 'A list of attorneys who "may [have been] available to represent[Maldonado] at no cost" was provided. (Notice to
  Appear at 2.)
                                                        2
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 3 of431
                                                                   ofPageID
                                                                     32 PageID  #: 150
                                                                            #: 283



regulation allow individuals charged as being subject to removal to "opt[] for speedy deportation
 in lieu of the long-sbot chance of obtaining discretionary relief from removal after a protracted
 legal battle." United States v. Soto-Mateo. 799 F.3d 117,123(1st Cir. 2015). The document was
 written in both English and Spanish, and an immigration officer certified that Maldonado could
 read it by asking him to read aloud multiple paragraphs. (Stipulated Request at 8.)
        Maldonado filled out the Stipulated Request Form. He wrote bis name on a line reading
            ^ understand that I am in proceedings to determine if I am removable from the United
 States." (Stipulated Request at 4.) He initialed next to sentences indicating that be was at least
 eighteen years old and that be bad read or bad read to bim a copy of the Notice to Appear. (Id)
 He then initialed next to a number of provisions explaining the consequences of applying for
 Stipulated Removal. For example, Maldonado indicated that be "understood" that be would be
 "surrendering" several "rights and privileges" including "[t]be right to be represented by a lawyer
 and "[t]be right to a bearing before an Immigration Judge." (Id at 4-5.) Important to this motion,
 Maldonado initialed that be understood that be was giving up:

        (iv) The right to apply for any and all relief from removal for which I might be
        eligible under the Immigration and Nationality Act or any other provision of law.
         I understand that, if I wish to request any relief from removal, I should request a
         bearing before an Immigration Judge. Such relief may include, but is not limited
         to, voluntary departure, asylum, withholding or [sic] removal, relief under Article
         3 of the Convention Against Torture, adjustment of status, change of status,
         suspension or cancellation ofremoval, registry, and any waivers ofremovability. I
         do not want to apply for any relieffrom removal for which I may be eligible.
 (Id at 5.) He also initiated by the lines:"I admit that all ofthe factual allegations contained in the
  NTA are true and correct. I also agree that I am inadmissible or deportable and will be removed
  from the United States based on the cbarge(s) on the NTA" and "I waive my right to appeal the
  written order ofthe Immigration Judge." (Id at 6.)
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 4 of531
                                                                   ofPageID
                                                                     32 PageID  #: 151
                                                                            #: 284



           Maldonado twice indicated that his Stipulated Request was knowing and voluntary.

 Following the list ofrights Maldonado agreed to waive,he initialed next to a provision which read:

           Knowing and understanding the above rights and privileges, I waive and abandon
           them and request that my removal proceedings be held without a hearing before an
           Immigration Judge and that the Immigration Judge issue an order based solely on
           the written record which will include this stipulation.

(Id. at 5.) At the end of the Stipulated Request, Maldonado again initialed that: "I have read this

 entire stipulation. I fully understand its consequences. I submit this request for removal

 voluntarily,knowingly and intelligently. I realize that by signing this stipulation,I will be removed

 from the United States." (Id at 7.) In a declaration filed fourteen years later, Maldonado now

 states:


           I remember seeing documents and talking to the immigration officer. He spoke
           some Spanish. I remember telling him I wanted a hearing but he told me I was going
           to be deported and that ifI wanted a hearing it would take a long time and I would
           be custody while I waited. I signed the documents because he said it would go
           faster if I signed the papers. I did not understand what I was signing. I did not
           understand what was meant by voluntary departure or asylum. I thought if I did
           not sign I could remain in custody for an indefinite length oftime.

(D.E.# 32-6("Maldonado Deck")at 2.)

           On January 7, 2005, an Immigration Judge entered an order of removal on the basis of
 Maldonado's Stipulated Request. (Stipulated Request at 1.) The order stated:
           The respondent has submitted a written statement wherein he/she waives a personal
           hearing before the Immigration Judge, admits the truthfulness of the allegations
           contained in the Notice to Appear(NTA)and concedes removability as charged in
           the NTA. The respondent has made no application for relief from removal
           proceedings which would allow him/her to remain in the United States, but instead
           requests issuance of an order by this Court for his/her removal to the country of
           Mexico      The respondent's signed request constitutes a conclusive determination
           of the alien's removability from the United States. Based upon the respondent's
           admissions and concessions, removability has been established. Appeal has been
           waived by both parties.
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 5 of631
                                                                   ofPageID
                                                                     32 PageID  #: 152
                                                                            #: 285



(Id) While the order indicated that the Immigration Judge had reviewed the paperwork and found
 that Maldonado waived a hearing, it did not contain a specific finding by the Immigration Judge

 that the waiver was knowing and voluntary. Maldonado was removed on January 18,2005. (Gov.

 Br. at 7.)

         On April 26, 2018, Maldonado was arrested in New York for forgery in the first degree
 and a motor vehicle violation. (Id at 7-8.) On June 18,2018, he was charged with illegal reentry

 in violation of8 U.S.C. §§ 1326(a)and (b)(1). Before the Court is Maldonado's motion to dismiss
 that indictment on the ground that the deportation proceedings that serve as the predicate for his
 unlawful entry charge were "fundamentally unfair."
                                     STANDARD OF REVIEW

         Maldonado seeks dismissal of his indictment on the ground that his 2005 deportation order

 cannot serve as a predicate for an illegal reentry prosecution. 8 U.S.C. § 1326(d) allows a
 defendant to collaterally attack "the validity of[a] deportation order" only when the defendant can
 establish three preconditions:

         (1) The alien exhausted any administrative remedies that may have been available
              to seek relief against the order;

         (2) The deportation proceedings at which the order was issued improperly deprived
              the alien ofthe opportunity for judicial review; and

         (3) The entry ofthe order was fundamentally unfair.

 To establish the third precondition, a defendant "must show both a fundamental procedural error
 and prejudice resulting from that error." United States v. Fernandez-Antonia, 278 F.3d 150, 159
 (2d Cir. 2002). "In order to show prejudice," a defendant"must show that, absent the procedural
 errors, he would not have been removed." Id.; see also United States v. Copeland, 376 F.3d 61,
 73(2d Cir. 2004)("[Pjrejudice is shown where 'there is a reasonable probability that, but for [the]
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 6 of731
                                                                   ofPageID
                                                                     32 PageID  #: 153
                                                                            #: 286



errors, the result of the proceeding would have been different.'" (quoting Strickland v.
 Washington. 466 U.S. 668,694(1984)).

                                          DISCUSSION


        Maldonado argues that there were "three points of error in the underlying deportation
 proceeding" which rendered the proceeding fundamentally unfair. (Def. Br. at 7.) First,
 Maldonado maintains that "the failure of the immigration judge to find that Mr. Maldonado had

 knowingly and intelligently waived his right to a removal hearing" was fundamentally unfair. (IcL)
"The second point of error in the underlying deportation proceeding was the failure of an IJ to
 inform Mr. Maldonado of relief eligibility"—namely, that Maldonado could apply for voluntary
 departure, asylum, relief under the Convention Against Torture, and withholding ofremoval. (Id.
 at 9; D.E. # 46.) Third, Maldonado alleges that "the lack of translation much less knowing and
 voluntary waiver of an appeal from the IJ's ruling," was error. (Def. Br. at 11.) Maldonado
 acknowledges that he did not exhaust his administrative remedies or apply for judicial review of
 the Immigration Judge's deportation order, but he argues that his failures are excused because his
 waiver ofthese rights was not knowing and voluntary. (Id. at 11—12(citing United States v. Sosa,
 387F.3d 131,136(2dCir.2004),andCppeland,376 F.3d at 68 n.6).) Separate from his arguments
 about the fundamental unfairness of the deportation proceeding, Maldonado contends that the
 Immigration Judge lacked jurisdiction to enter a deportation order against him because his Notice
 to Appear did not set a time or date for his hearing and that, as such, the order is null and void.
 (Id. at 13-17.) Maldonado does not argue that the Stipulated Removal procedure through which
 he was removed is itself violative of due process. (D.E. # 49 at 38:5-7 ("Mind you, we're not

 making a constitutional claim with respect to — that's in general rather than as applied here ... )).
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 7 of831
                                                                   ofPageID
                                                                     32 PageID  #: 154
                                                                            #: 287



        For the reasons that follow,the Court concludes that the underlying deportation proceeding

 was not fundamentally unfair and that the Immigration Judge hadjurisdiction to enter Maldonado's

 deportation order.

      1.     Fundamental Unfairness


        As noted above, in order to establish "fundamental unfairness," Maldonado "must show

 both a fundamental procedural error and prejudice resulting from that error." Femandez-Antonia,

 278F.3datl59. The Court addresses each alleged "fundamental procedural error" in turn.

        A. Lack ofKnowing and Voluntary Waiver ofHearing

        Taking Maldonado's last argument first, Maldonado claims there was a "lack oftranslation
 much less knowing and voluntary waiver of an appeal from the IJ's ruling." (Def. Br. at 11.) On
 his Stipulated Request Form, Maldonado initialed next to a Spanish translation reading: "I
 understand and agree to accept a written order for my removal as final disposition of these
 proceedings. I waive my right to appeal the written order of the Immigration Judge." (Stipulated
 Request at 6.) Further, Maldonado initialed next to a portion of the Stipulated Request Form,
 written in Spanish, which read "I have received and I have read or had read to me a copy of the
 Notice to Appear (NTA)..." (Stipulated Request at 4.) The Court interprets Maldonado's
 argument—^not developed beyond the single sentence written above—^to be that his appeal waiver
 in his Stipulated Request was not knowing and voluntary. "Obtaining an invalid waiver of the
 right to appeal a deportation order violates due process." United States v. Gomez,757 F.3d 885,
 893(9th Cir. 2014).

           The Court concludes that Maldonado has failed to show that his waiver of his right to

 appeal was not knowing and voluntary. Where a defendant has signed a waiver of his rights to a
 hearing and to appeal,the burden is on the defendant to show that his waiver was not knowing and
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page 8 of931
                                                                   ofPageID
                                                                     32 PageID  #: 155
                                                                            #: 288



 voluntary. See Soto-Mateo.799 F.3d at 121 ("[W]here,as here,the government produces a written
 and signed waiver of rights—^the defendant must carry the burden ofshowing that the waiver was
 infirm."); Richardson v. United States. 558 F.3d 216, 222(3d Cir. 2009)(same); but see United
 States V. Ramos.623 F.3d 672,680(9th Cir. 2010)("The government bears the burden of proving

 valid waiver in a collateral attack ofthe underlying removal proceedings."). This allocation ofthe

 burden of proof is supported by the plain text of the statute, which states that an alien may
 challenge the validity of his underlying deportation order only if"the alien demonstrates" certain
 enumerated showings. 8 U.S.C. § 1326(d).

        Here, Maldonado was presented with the Stipulated Request Form in both English and his
 native Spanish. Maldonado acknowledged that he read the form, specifically initialing that he
 "underst[oo]d" that he was "surrendering...[t]he right to a hearing before an Immigration
 Judge"; that "[kjnowing and understanding" his rights, he "waive[d] and abandon[ed] them and
 request[ed]that[his] removal proceedings be held without a hearing"; that he "waive[d][his] right
 to appeal the written order ofthe Immigration Judge";that he "underst[oo]d this entire stipulation ,
 and that he "submit[ted] this request for removal voluntarily, knowingly and intelligently."
 (Stipulated Request at 4-7.) Given this waiver, the burden is on Maldonado to show that it was
 not knowing and voluntary.

         As evidence that this waiver was unknowing, Maldonado has offered only a single

 paragraph in a declaration prepared for this motion stating, in substance,"I signed the documents
 because [the immigration officer] said it would go faster ifI signed the papers. I did not understand
  what I was signing." (Maldonado Decl. at 2.) The Court finds that this statement is insufficient
 to meet Maldonado's burden of showing that his waiver was unknowing and involuntary. On
CaseCase
     1:18-cr-00433-LDH-RLM  Document50
         1:18-cr-00308-CBA Document  21-2   Filed
                                        Filed     04/09/19
                                               02/11/19    Page
                                                         Page 9 of10
                                                                   31ofPageID
                                                                        32 PageID #: 156
                                                                              #: 289



 similar records, several circuit courts have affirmed district court findings that Stipulated Request

 waivers were knowing and voluntary. In Soto-Mateo. for instance, the First Circuit concluded:

           The appellant has not come close to carrying this burden. He was expressly
           informed, in writing and in a language he understands, about his right to appeal;
           and he unequivocally relinquished that right by signing the Stipulation. By the
           same token, he freely accepted the proposition that the IJ's decision would be "a
           final disposition of the[] removal proceedings." He does not claim illiteracy, nor
           does he linm any plausible basis for believing that he was pressured into
           surrendering his rights. To the precise contrary, his unsolicited letter to the
           immigration officer attests to his eagerness to "speed up the process" and be
           deported as quickly as possible. On this record, then, the district court had ample
           support for its conclusion that the appellant's written waiver of the right to appeal
           his removal order was knowing and intelligent.

 799 F.3d at 121. Similarly, the Seventh Circuit in United States v. Baptist. 759 F.3d 690,696-97

 (7th Cir. 2014), held:

           Baptist's failure to read the form is insufficient to prove his waiver invalid. It is
           uncontested that Baptist could read and understand the form before him, since the
           form was in English, his native language. It is also undisputed that the form
           explained Baptist's rights, including his right to counsel,to a hearing,and to appeal,
           as well as the fact that he was choosing to waive those rights. The bottom of the
           form expressly stated that defendant had read and understood the form as well as
           the rights he was waiving, and Baptist signed the form. Though Baptist contends
           that he was told to "hurry up and sign [the form]if he wanted to go back to Belize,"
           he never asserts that anyone tricked or pressured him into signing the form;instead,
           he argues that he should have been represented by coxmsel or had the form orally
           explained to him before his waiver could be considered knowing and voluntary.

  Finally,the Tenth Circuit held in United States v. Tamavo-Baez,820 F.3d 308,313-314(10th Cir.
  2016):

           Although Tamayo-Baez now claims he did not understand the documents he
           signed, he testified that he did not sign documents without imderstanding them.
           Despite arguing after the fact that he was confused while signing the documents,
           Tamayo-Baez conceded he did not ask the immigration officers any questions or
           inform them that he was confused while signing the documents. While Tamayo-
           Baez claimed immigration officers only read his rights to him in English, an
           immigration officer signed and dated the Notice to Appear and Notice of Rights
           forms indicating he read the forms to Tamayo-Baez in Spanish. The Stipulation
           for Removal, which was written in English and Spanish and filled out by Tamayo-
           Baez in Spanish and English, stated that Tamayo-Baez read and fully understood
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1131
                                                             10 of ofPageID
                                                                     32 PageID  #: 157
                                                                            #: 290



         the form and that his decision to stipulate was voluntarily, knowingly, and
          intelligently made. Therefore, Tamayo-Baez was adequately advised of his rights
          in Spanish [and] his waiver of his right to appeal was valid.

          As in Soto-Mateo. Baptist and Tamavo-Baez. Maldonado was provided with all the

 information he needed—in his native Spanish—^to make a knowing and voluntary waiver of his

 right to appeal and his right to a hearing. He "does not claim illiteracy, nor does he limn any

 plausible basis for believing that he was pressured into surrendering his rights." Soto-Mateo. 799

 F.3d at 121. Maldonado claims that he "did not understand what [he] was signing,"(Maldonado

 Decl. at 2), but he does not explain why he did not. The Stipulated Request form was written in
 plain language in Spanish, which Maldonado can read and understand. Maldonado's only
 suggestion ofimpropriety on the part ofthe immigration officials is that he was allegedly told that
 if he "wanted a hearing it would take a long time and [he] would be custody while [he] waited."
 tMaldonado Decl. at 2.) But as in Baptist, a suggestion that signing a Stipulated Request will
 speed up the process is not the same as being "tricked or pressured ...into signing the form." 759
 F.3d at 696.

          Maldonado made a choice to expedite his removal proceedings and his regret in 2019 is

  not tantamount to involuntariness in 2004. This is not a case like the en masse proceedings that

 the Ninth Circuit found insufficient to demonstrate the validity of a waiver in United States v.

  Gomez. 757 F.3d 885, 890(9th Cir. 2014).^ Maldonado signed a waiver of his right to a hearing
  and his right to appeal after an immigration official verified that he could understand the waiver
  presented to him. He cannot escape prosecution for illegal reentry by making a bald assertion




  ^ As noted above,the Ninth Circuit also allocates the burden of proving a valid waiver on the Government, a position
  the First Circuit has described as "a minority view and untenable." Soto-Mateo. 799 F.3d at 122 & n.5.
                                                          10
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1231
                                                             11 of ofPageID
                                                                     32 PageID  #: 158
                                                                            #: 291



 directly contradicting his representations in that waiver in an affidavit produced fourteen years
 later, after his subsequent arrest.

         B. Violation of8 C.F,R.§1003.25(b)

         Maldonado's next contention is that the Immigration Judge failed to make an explicit
 finding that his waiver of his right to a hearing was knowing and voluntary and that this failure
  violated 8 C.F.R.§ 1003.25(b)'s requirement that,"[i]fthe alien is unrepresented,the Immigration
  Judge must determine that the alien's waiver is voluntary, knowing, and intelligent. (Def. Br. at
  7-8.) This is distinct from the question whether his waiver was in fact knowing and volimtary.
  Instead, Maldonado asks the Court to conclude that the Immigration Judge erred procedurally.
  Even assuming areuendo that the Immigration Judge did violate 8 C.F.R. § 1003.25(b),the Court
  finds that violation of that regulation—in the context presented here—is not actionable under
  8 U.S.C. § 1326(d) on collateral review because it is not a "fundamental procedural error and
  that, even if it were, Maldonado was not prejudiced in this case.
          1. Fundamental Procedural Error

          Even ifthe Immigration Judge had committed a regulatory violation, it would not provide
  grounds to collaterally attack Maldonado's deportation order under 8 U.S.C. § 1326(d). The Fifth
  Circuit has held that the failure of an Immigration Judge to make "a separate finding... that [a]
  pro se alien's waiver is knowing and voluntary" does not rise to the level of a fundamental
  procedural error. ^United States v. Cordova-Soto. 804 F.3d 714, 722 (5th Cir. 2015). That
  Court reasoned that the "failure ofan agency to follow its own regulations is not...a per se denial
  ofdue process unless the regulation is required by the constitution or a statute." Id at 721 (quoting
   Aryp^niponr v. INS. 866 F.2d 743, 746 (5th Cir. 1989)). It concluded "that due process does not
  require a separate finding by an IJ that the prose alien's waiver is knowing and voluntary." Id at
   721-22.

                                                   11
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1331
                                                             12 of ofPageID
                                                                     32 PageID  #: 159
                                                                            #: 292



        In contrast, the Ninth Circuit has held that violation of 8 C.F.R. §1003.25(b) ean serve as

 the basis for collaterally invalidating an underlying removal order.      Ramos,623 F.3d at 683.

 That Court employs a test with regard to regulatory violations which considers, first,"whether the

 regulation itself serves a purpose of benefit to the alien," and second, whether "the violation

 prejudiced the interests of the alien whieh were protected by the regulation." Id. at 683 (internal

 alterations omitted). The Ramos Court eoncluded that 8 C.F.R. § 1003.25(b) had been violated

 and that"Ramos's waiver ofrights ... was not knowing and volimtary." Id. However,it declined

 to dismiss Ramos's indietment under 8 U.S.C. § 1326(d) because Ramos failed to establish

 entitlement to relief from deportation. Id^ at 683—84. The Second Circuit has yet to address the

 issue, but a district court in this Circuit has held that failure to abide by § 1003.25(b) is a
 fundamental procedural error. ^United States v. Nunez, 17-CR-493(PKC),D.E.# 23, at 9-16
 (E.D.N.Y. July 12,2018).

         In the Seeond Circuit, deportation proceedings are fundamentally unfair only if error was

 committed "that would have entitled [the alien] to reliefon direct appeal," and ifthat error resulted
 in "unfair[] prejudice[]," See United States v. Fares, 978 F.2d 52, 57 (2d Cir. 1992); see also
  United States v. Gill, 748 F.3d 491, 506(2d Cir. 2014). Maldonado must therefore establish that

  violation of 8 C.F.R. § 1003.25(b) would have entitled him to relief on direct appeal in order to
  demonstrate that the Immigration Judge committed a fundamental procedural error.

         On direct review, the Second Circuit employs a two-part test for determining whether a

  regulatory error requires remand to the immigration tribunal. The first part mirrors the test in the
  Fifth Circuit:"[WJhen a regulation is promulgated to proteet a fundamental right derived from the
  Constitution or a federal statute, and the INS fails to adhere to it, the challenged deportation

  proceeding is invalid and a remand to the agency is required," without a showing of prejudice to


                                                  12
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1431
                                                             13 of ofPageID
                                                                     32 PageID  #: 160
                                                                            #: 293



 the protected right. Waldron v. INS. 17F.3d511,518(2d Cir. 1993). The second part mirrors the

 test in the Ninth Circuit:"On the other hand, where an INS regulation does not affect fundamental

 rights derived from the Constitution or a federal statute, we believe it is best to invalidate a

 challenged proceeding only upon a showing of prejudice to the rights sought to be protected by

 the subject regulation." Id By way of example, Waldron held that a regulation entitling an alien

 to notice "that he may communicate with the consular or diplomatic officers of the country of his

 nationality" did not protect fundamental rights. Id A regulation requiring an Immigration Judge

 to have an alien state on the record whether he desires counsel does protect such rights. Montilla

 V. INS.926 F.2d 162,170(2d Cir. 1991).

         The first step for this Court is to determine whether § 1003.25(b) protects a fundamental

 right derived from the Constitution or a federal statute. Nolasco v. Holder. 637 F.3d 159(2d Cir.

 2011), provides a helpful guide on the Second Circuit's analysis of whether a regulation protects

 "a fundamental right." In that case, the Department of Homeland Security served a Notice to

  Appear on a nine year-old child despite a regulation requiring service to be effected on the
  guardian of a minor, 8 C.F.R. § 103.5a(c)(2)(ii), Nolasco. 637 F.3d at 164. The Second Circuit
 reasoned that "the regulation is designed to increase the probability that a minor, like any adult

 alien, has notice ofthe charges filed against her and thus may appear before the immigration court

  and participate in the proceedings." Id The Second Circuit then concluded that violation of this
 regulation did not implicate the minor's fundamental rights in the following passage:

         However, to the extent 8 C.F.R. § 103.5a(c)(2)(ii) implicates a due process right,
         that right is to receive notice provided for in the NTA. And where it is clear that
         the minor alien received such notice, she has no due process claim, regardless of
         any technical defect in the manner in which the NTA has been served. Put
         differently, if DHS fails to make proper service on a minor alien under
         § 103.5a(c)(2)(ii) and that defect in service prevents the minor from receiving
         notice of the NTA and a meaningful opportunity to participate in her removal
         proceedings,that could implicate the minor alien's fundamental rights. But a defect

                                                 13
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1531
                                                             14 of ofPageID
                                                                     32 PageID  #: 161
                                                                            #: 294



         in service, standing alone, does not. Here,the record is replete with proofthat both
         Petitioner and her parents received actual notice of the contents of the NTA and
         were afforded a full and fair hearing before the immigration judge. There is no
         question, therefore, that Petitioner was afforded due process. DHS's failure to
         make proper service did not implicate her fundamental rights.

 Id.


         The Court finds Nolasco particularly instructive. 8 C.F.R. § 1003.25(b) "is designed to

 increase the probability" that a pro se alien does not unknowingly or involuntarily waive his

 statutory rights. As in Nolasco. "to the extent [8 C.F.R. § 1003.25(b)] implicates a due process

 right, that right is to [ensure a knowing and voluntary waiver of rights]." And, as in Nolasco.
 "where it is clear that the [pro sel alien [knowingly waived his rights], [he] has no due process

 claim, regardless of any technical defect in the manner in which the [Immigration Judge made his
 findings]." Because the Court has already found that Maldonado's waiver was knowing and
 voluntary, it is bound to conclude—as in Nolasco—^that the Immigration Judge's "failure to make
 proper [findings] did not implicate [Maldonado's]fundamental rights."
         Because any violation of 8 C.F.R. § 1003.25(b) did not implicate his fundamental rights,
  Maldonado must show "prejudice to the rights sought to be protected by the subject regulation."
  Waldron. 17 F.3d at 518. 8 C.F.R. § 1003.25(b) is designed to ensure that an alien's waiver of

 rights is knowing and voluntary. As discussed above, Maldonado has not met his burden to show
 that his waiver was not knowing and voluntary. The Court therefore concludes that any violation

  of8 C.F.R. § 1003.25(b)—^had one occurred—^would not be a fundamental procedural error. That
  is because "due process does not require a separate finding by an IJ that the pro se alien's waiver
  is knowing and voluntary." Cordovo-Soto.804 F.3d at 721-22; see also United States v. Jackson.
  247 F. App'x 453,455(4th Cir. 2007)(finding district court's failure to make a determination that
  defendant's guilty plea was knowing and voluntary in violation of Federal Rule of Criminal


                                                  14
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1631
                                                             15 of ofPageID
                                                                     32 PageID  #: 162
                                                                            #: 295



 Procedure 11(b)(2) did not affect defendant's substantial rights because the record supported the

 conclusion that the plea was in fact knowing and voluntary).

        2. Prejudice

        Even assuming areuendo that the Immigration Judge did commit a fundamental procedural

 error, Maldonado had to show that this error prejudiced him in order to establish entitlement to

 dismissal of his indictment. To do so, Maldonado must show that there is a "reasonable

 probability" that"absent the procedural errors, he would not have been removed."^Femandez-
 Antonia. 278 F.3d at 159; Coneland. 376 F.3d at 73. The technical procedural error discussed

 above is a few steps away from the ultimate question whether Maldonado "would not have been
 removed" but for the error. The causal chain is as follows;(1)had the Immigration Judge made a

 determination whether Maldonado's waiver was knowing and voluntary, the Judge would have

 found that it was not and Maldonado would have proceeded to a hearing; (2) at the hearing,

 Maldonado would have expressed interest in seeking an alternate disposition; and(3) Maldonado
 would have established entitlement to that disposition. Cf. United States v. Gonzalez,No. 15-CR-

 21 (JMF), 2015 WL 3443942, at *11 (S.D.N.Y. May 29, 2015) (in the context of an error
 committed during a deportation hearing, defendant "must demonstrate both a reasonable
  probability that he would have sought voluntary departure and that such relief would have been
  granted.")(emphasis in original); United States v. Brown,— F. Supp.3d —,No. 18-CR-532(AT),
  2018 WL 6437061,at *6(S.D.N.Y. Dec. 7,2018)(same); United States v. Cema.603 F.3d 32,41
 (2d Cir. 2010)("We have previously found that where counsel failed to file an application for
  relief under § 212(c), an alien can show both fundamental procedural error and prejudice by
  establishing that(1)a competent attorney would have filed the application,(2)the alien was prima
  facie eligible for § 212(c) relief, and(3)the alien could have made a strong showing in support of
  his application."). Maldonado must establish a "reasonable probability" that this causal chain
                                                 15
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1731
                                                             16 of ofPageID
                                                                     32 PageID  #: 163
                                                                            #: 296




 would have come to be. It is his burden to establish prejudice. ^8 U.S.C. § 1326(d)("an alien
 may not challenge the validity ofthe deportation order... unless the alien demonstrates that...")
 (emphasis added). Here, Maldonado fails to establish prejudice because he cannot establish a
 "reasonable probability" that he would have been entitled to relief absent the error.
         Regarding the first link,the Court has already concluded that Maldonado has failed to show
  that his waiver was not knowing and voluntary. As such, had the Immigration Judge made an
  explicit finding regarding the voluntariness of Maldonado's waiver, he would likely have found
  that it knowing and voluntary and therefore that Maldonado's waiver of his right to a hearing
  was valid. Maldonado concedes that this finding could be made on the record before the
  Immigration Judge and that no further inquiry would have been required.
         Further,had Maldonado proceeded to a deportation hearing,it was not reasonably probable
  that he would have applied for-or received-relieffrom deportation. Maldonado claims he was
  entitled to voluntary departure or asylum. (Def.Br. at 10.) In a supplemental filing, he also claims
  he could have proved entitlement to either withholding of removal or protection under the
  Convention Against Torture(CAT). (D.E.# 46.) But the record does not support these claims.
                  i.     Voluntary Departure

          Maldonado has not established a reasonable probability that he would have received
   voluntary departure had he applied. Voluntary departure exists in two forms—pre-hearmg
   voluntary departure, 8 U.S.C. § 1229c(a), and post-hearing voluntary departure, 8 U.S.C.
   § 1229c(b). These forms ofrelief are related, but have important differences.^In re Arguelles-
   Campus, 22 I. & N. Dec. 811, 816-17(BIA 1999). For example, an alien seeking post-hearing
   voluntary departure needs to establish that they have been a "person of good moral character for
   at least 5 years immediately preceding the alien's application." 8 U.S.C. § 1229c(b)(l)(B). An
   alien seeking pre-hearing voluntary departure need not establish this precondition, but he must
                                                    16
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1831
                                                             17 of ofPageID
                                                                     32 PageID  #: 164
                                                                            #: 297



 "concede[] removeability","waive[] appeal of all issues", and "make[] no additional requests for
 relief." 8 C.F.R. § 1240.26(b)(i)(B)-(D). If an alien establishes eligibility for either pre-or post-

 hearing voluntary departure, granting such reliefis within the discretion ofthe Immigration Judge.
 In re Arguelles-Campos. 221. & N. Dec. at 817.

         Maldonado's submissions to this Court show that he could not have established entitlement

 to pre-hearing voluntary departure. Maldonado claims entitlement to not only voluntary departure,
 but also withholding of removal, asylum, and CAT relief. (See Def. Br. at 10; D.E. # 46.) A
 precondition to pre-hearing voluntary departure is that an alien "makes no additional requests for
 relief." 8 C.F.R. § 1240.26(b)(i)(B). Maldonado's claim that he would have applied for pre-
 hearing voluntary departure is inconsistent with his claim that he was entitled to and would have
 sought other forms of relief.

         Regarding post-hearing voluntary departure, Maldonado has not established that he was a
 "person ofgood moral character" at the time ofhis deportation. 8U.S.C.§ 1229c(b)(l)(A). Under
  8 U.S.C. § 1101(f)(3), a person is per se not of good moral character if he is "a member of one or
  more of the classes of persons ... described in... subparagraphQ (A)... of section 1182(a)(2)."
  Section 1182(a)(2)(A)(i) refers to "alien[s] convicted of.. . a crime involving moral turpitude."
  Second degree robbery—the crime for which Maldonado was convicted is a crime of moral
  turpitude. (^ D.E. #49 at 10:21-22 ("[H]e was charged with a crime involving moral
  turpitude.")); see also Matter of De LaNues. 18 I. & N. Dec. 140,145(BIA 1981)("Burglary and
  theft or larceny, whether grand or petty, are crimes involving moral turpitude.").
         Even if Maldonado had established the preconditions that would render him eligible for

  either pre- or post-hearing voluntary departure, there is no reasonable probability that an
  Immigration Judge would have exercised his discretion to grant such relief. By Maldonado's own


                                                   17
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    1931
                                                             18 of ofPageID
                                                                     32 PageID  #: 165
                                                                            #: 298




 submissions, voluntary departure is rare, granted in only eleven percent of cases in 2005. (Def.
 Br. at 10 (citing Exec. Office for Immigration Review, U.S. Dept. of Justice, FY 2009 Statistical
 Year Book(Mar. 2010), at Table 14).) "[M]any factors may be weighed in exercising discretion
 with voluntary departure applications, including the nature and underlying circumstances of the
  deportation ground at issue; additional violations of the immigration laws; the existence,
  seriousness, and recency of any criminal record; and other evidence of bad character...." Inre
  Aranelles-Camnus. 22 I. & N. Dec. at 817. Maldonado's recent conviction for second-degree
  robbery and his subsequent re-sentencing to a ten-month incarceratory term would have been a
  high barrier to surmount in proving entitlement.
                    ii.      Asylum and Withholding of Removal
           Maldonado's likelihood of establishing entitlement to asylum is even less probable.
   Maldonado first entered the United States around February 2001, was arrested in October 2002,
   and did not undergo deportation proceedings until December 2004. Maldonado therefore failed to
   apply for asylum "within 1 year after the date of[his] arrival in the United States," as is required
   by statute. 8 U.S.C. § 1158(a)(2)(B). Even if his asylum claim was not time-barred, Maldonado
   never expressed any fear ofreturning to Mexico at the time ofhis deportation,so it is unlikely that
   he would have applied for asylum if he had a hearing. (S^ D.E.# 35-1, at 2("Subject states no
   fear ofreturning to Mexico.");D.E.# 47-1,at 3("Q.Do you have any fear ofprosecution or torture
   should you be removed from the United States? A. N/C").)



   .statutorily
      Had Maldonado     been aenleneed .o a o„e-ye»
                ineligible for voluntary
                                                    te™Jor ^j                          "Xw ™llrn.:;;C^re7o':
                                                ■w-y.yiiiy'V id 8 1227(a)(2)(A)(iii) ("Any alien who is convicted of an
    individuals "deportable under section 1227(a)(2)(A)(ni) ), ^ n227(aX2^                    of violence ... for which
    aacrravated felonv at anv time after admission is deportable. ), i^ § 1101C2.)( X / v                    oat v
    SronXiso— M a. leaat one yea," la an aggrava^d felony); llniled Slatea v, Pe,e.ra.Oon.ez. 903 F.3d
    155, 159 (2d Cir. 2018) (second-degree robbery is a crime of violence).
                                                              18
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2031
                                                             19 of ofPageID
                                                                     32 PageID  #: 166
                                                                            #: 299



         Had Maldonado applied for asylum, he has not established a reasonable probability that it

 would have been granted. In order to qualify for asylum,"an applicant must establish that be or

 she meets the statutory definition of a 'refugee'. . . defined in relevant part as a person who is

 unable or unwilling to return to bis or her native country 'because of persecution or a well-founded

 fear of persecution on account of race, religion, nationality, membership in a particular social

 group, or political opinion." Yueqing Zhang v. Gonzales, 426 F.3d 540, 544 (2d Cir. 2005)
 (quoting 8 U.S.C. § 1101(a)(42)(A)). Maldonado claims be could have established persecution
 on accoimt of"political opinion" or "membership in a particular social group," but be has not met

 bis burden to show that be could have established such persecution. (D.E.# 46 at 6.)

         Maldonado claims bis refusal to join the Zetas gang would subject him to persecution on

 the basis of political opinion because "punishment for resisting or failing to join in [] criminality
 qualifies as persecution on account of political opinion" when "criminals operate with impunity
 from or in effective criminal connivance with the state." (D.E. # 46 at 6.) But in order for this

 statement to bold true, an "applicant must also show, through direct or circumstantial evidence,
 that the persecutor's motive to persecute arises from the applicant's political belief." Yueqing
 Zheng. 426 F.3d at 545. The Supreme Court has noted that "[ejven a person who supports a
  guerrilla movement might resist recruitment for a variety of reasons—fear of combat, a desire to
  remain with one's family and friends, a desire to earn a better living in civilian life, to mention
  only a few." INS v. Elias-Zacarias. 502 U.S. 478,482(1992). Here, Maldonado has provided the
  following statement about bis relationship to the Zetas;

         When I was a teenager, gang members tried to get me to join their association and
         criminal pursuits. These included drug trafficking and violent crime. The gang,
         ZETAS, was active in my town and school. They targeted teenaged boys. When I
         was around 15 or 16 they started systematically attacking me and threatening me
         and my family. Their purpose was to get me to join the gang. Other boys got
         harassed this way too and many joined to stop the attacks. 1 would notjoin and that

                                                  19
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2131
                                                             20 of ofPageID
                                                                     32 PageID  #: 167
                                                                            #: 300



        meant I was followed, beat up, and threatened with death. During one attack I was
        stabbed twice in the chest. Another time I was slashed with knives scarring my
        arms. I can show these scars at a hearing.

 (Maldonado Deck ^ 2.) He continued:"I did not want to join the gang but did not want to continue
 putting my family at risk and so I set out to the United States border." (Id H 3.) Although the
 Court is sympathetic to the conditions Maldonado was subjected to as a teenager, he has not
 explained how his resistance to joining the Zetas "transcends mere self-protection and represents
 a challenge to the legitimacy or authority ofthe ruling regime," so as to constitute persecution on
 account of political opinion. Yueoing Zhang v. Gonzales, 426 F.3d 540, 547(2d Cir. 2005); s^
 also Castro v. Holder. 597 F.3d 93,100-01 (2d Cir. 2010). "Opposition to a gang... may have a

 political dimension, but refusal to join the gang is not necessarily politically motivated."
 Marroauin-Ochoma v. Holder, 574 F.3d 574,578-79(8th Cir. 2009).

         Maldonado's declaration also falls short of establishing that he had a well-founded fear of

 persecution on account of his membership in a particular social group. He states that the Zetas
 "targeted teenaged boys" for recruitment. (Maldonado Deck ^ 2.) In a similar context,the Board
 of Immigration Appeals has held that "the proposed group, which consists of young Salvadorans
  who have been subject to recruitment efforts by criminal gangs, but who have refused to join for
  personal, religious, or moral reasons, fails the 'social visibility' test and does not qualify as a
  particular social group." Matter of S-E-G-. 24 1. & N. Dec. 579, 588(BIA 2008). The Second
  Circuit has more than once affirmed this interpretation. See, e.g., Rivas Rivas v. Sessions, 726 F.

  App'x 859, 861 (2d Cir. 2018)("Rivas Rivas's proposed social group,'young male[s] opposing
  gang membership in El Salvador ... who are unable to leave MS13,' lacks both particularity and
  social distinction."); Oliva-Flores v. Holder, 477 F. App'x 774, 775 (2d Cir. 2012)( Petitioners
  proposed social group—^young Guatemalan men who have resisted gang recruitment lacks the

                                                  20
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2231
                                                             21 of ofPageID
                                                                     32 PageID  #: 168
                                                                            #: 301



 particularity and social visibility required for it to constitute a particular social group."); Vasquez
 V. Holder. 343 F. App'x 681, 682(2d Cir. 2009)("individuals who have been actively recruited
 by gangs, but who have refused to join because they oppose the gangs" are not a particular social
 group.).

         For the same reasons, Maldonado has not established entitlement to withholding of

 removal. ^WuBiaoChenv.INS. 344 F.3d 272,275(2d Cir. 2003)("an applicant who cannot
 establish his eligibility for asylum is necessarily unable to establish his eligibility for withholding
 ofremoval").

                 iii.    Conventioii Against Torture

         For many of the same reasons, Maldonado has not established prejudice premised on a
 reasonable probability that he would have received relief under the Convention Against Torture.
 To establish entitlement to relief under the Convention Against Torture, an individual must prove

 that "it is more likely than not that he or she would be tortured ifremoved to the proposed country
 of removal." 8 C.F.R. § 208.16(c)(3). Torture is defined as "any act by which severe pain or
 suffering, whether physical or mental, is intentionally inflicted on a person for such purposes
 as ... intimidating or coercing him or her ... when such pain or suffering is inflicted by or at the
 instigation of or with the consent or acquiescence of a public official or other person acting in an
  official capacity." 8 C.F.R. § 208.18(a)(1). In determining CAT eligibility, an immigration
  official considers "[ejvidence of past torture"; "[ejvidence that the applicant could relocate to a
  pEirt of the country of removal where he or she is not likely to be tortured"; "[ejvidence of gross,
  flagrant or mass violations of human rights within the country of removal"; and [ojther relevant
  information regarding conditions in the country of removal." 8 C.F.R. § 208.16(c)(3)(i)-(iv).
  CAT relief is "subject to a higher standard of proof than asylum claims." Paul v. Gonzales, 444


                                                    21
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2331
                                                             22 of ofPageID
                                                                     32 PageID  #: 169
                                                                            #: 302



 F.3d 148, 155 (2d Cir. 2006). The burden of proof is on Maldonado to prove his entitlement to

 relief. 8 C.F.R. § 208.16(c)(2).

        Here, Maldonado has failed to establish that the Zetas control so much of Mexico that he

 could not have escaped them by relocating elsewhere within the country. (Cf D.E. # 47-2 at 3

 (State Department's 2004 Country Report on Mexico, containing only fleeting reference that "a
 group known as the 'Zetas,' composed of former soldiers, was working with drug trafficking
 organizations").) Nor has Maldonado established that there are "gross,flagrant or mass violations
 of human rights within the coimtry of removal." To the contrary, the State Department's 2004
 Country Report on Mexico indicates that the"Government generally respected many ofthe human
 rights of its citizens." (D.E.# 47-2, at 2.) Although there were some reported incidents oftorture
 in that Country Report, none were perpetrated by the Zetas, nor under conditions similar to those
 described by Maldonado. (Id, at 4-5.) And the articles cited by Maldonado regarding the reach
 of the Zetas in Mexico were published in 2010 and 2017, suggesting that they are less probative
 of country conditions in 2004 than the State Department Coimtry Report. (D.E.# 46 at 6-7.)
         Perhaps most important to Maldonado's CAT claim is the affidavit he swore
 contemporaneous to his original removal proceedings. When interviewed by immigration officials
 in 2018, Maldonado expressed a fear of being returned to Mexico. (D.E.# 46 at 8.) But when he
  was asked similar questions in 2004, he expressed no such fear. When asked "[d]o you have any
 fear of prosecution or torture should you be removed from the United States?" on October 14,
  2004, Maldonado responded "N/C." (D.E.# 47-1 at 3) Maldonado's October 16, 2004 "Record
  of Deportable/Inadmissible Alien" form reflects that "[s]ubject states no fear of returning to
  Mexico." (D.E.# 35-1 at 3.) And Maldonado initialed next to a waiver of his right to seek "relief
  under Article 3 of the Convention Against Torture" on December 30, 2004. (Stipulated Request


                                                 22
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2431
                                                             23 of ofPageID
                                                                     32 PageID  #: 170
                                                                            #: 303



 at 5.) Maldonado's 2004 responses indicate that he would not have sought CAT relief even had he

 gone before an Immigration Judge in his 2005 deportation proceedings.

                                               * *




        In sum, there is not a "reasonable probability" that Maldonado would not have been

 deported had the Immigration Judge satisfied his duties under 8 C.F.R § 1003.25(b). In other

 words, Maldonado has not met his burden to show that, had the Immigration Judge made an on-

 the-record finding as required by 8 C.F.R. §1003.25(b),there was a reasonable probability that(1)

 the Immigration Judge would have found that his waiver was not knowing and voluntary,(2) he

 would have applied for relief from deportation, and (3) he would have received that relief. As

 such, his deportation was not fundamentally unfair on this grovuid.

        C. Failure to Inform ofReliefEligibility

        Finally, Maldonado argues that the Immigration Judge failed to inform him of his relief

 eligibility, as is required by 8 C.F.R. § 1240.11(a)(2). (Def. Br. at 9.) The Court determines that

 the Immigration Judge did not commit this alleged error.

        The Second Circuit has held that failure to inform an alien of the right to apply for

 discretionary relief provided for under the Immigration and Nationality Act during a deportation

 hearing is a fundamental procedural error. See, e.g.. Copeland. 376 F.3d at 71; Sosa, 387 F.3d at

 138; United States v. Calderon. 391 F.3d 370, 376 (2d Cir. 2004). However, 8 C.F.R.

 § 1240.11(a)(2)—^which provides that "[t]he immigration judge shall inform the alien of his or her

 apparent eligibility to apply for any ofthe benefits enumerated in this chapter"—applies only "[i]n

 conjimction with any application for creation of status ofan alien lawfully admitted for permanent

 residence made to an immigration judge." Such an application, in turn, can only be made "[i]n a

 removal proceeding." Id. § 1240.11(a)(1).



                                                 23
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2531
                                                             24 of ofPageID
                                                                     32 PageID  #: 171
                                                                            #: 304



         Here, Maldonado waived his right to a removal hearing, as contemplated by 8 U.S.C.

 § 1229a(d) and 8 C.F.R. § 1003.25. With that waiver, Maldonado waived the rights that would

 have attached during the hearing. Maldonado acknowledged this when he initialed that he

 understood that he was giving up, "[t]he right to apply for any and all relief from removal for

 which [he] might be eligible under the Immigration and Nationality Act or any other provision of

 law"and that he "underst[oo]d that,if[he] wish[ed]to request any relieffrom removal,[he] should

 request a hearing before an Immigration Judge." (Stipulated Request at 5.) As noted above, that
 waiver was knowing and voluntary.

        In Copeland. Sosa. and Calderon. the Second Circuit acknowledged fundamental

 procedural errors where Immigration Judges failed to inform aliens oftheir right to apply for relief
 from removal during the course of a removal hearing. Because the requirement that an
 Immigration Judge inform an alien about potential relief from removal attaches only during a
 deportation hearing, and because Maldonado waived his right to such a hearing and to be informed
 of and apply for such relief, the Immigration Judge did not commit fundamental error in his case.
      II.    Administrative Exhaustion and Deprivation of Judicial Review

         Had Maldonado established a fundamental procedural error and resulting prejudice,

 8 U.S.C. § 1326(d)(3), he would not be entitled to relief unless he could also show that he
  exhausted administrative remedies, id § 1326(d)(1), and was improperly derived of judicial

  review,jd § 1326(d)(2). Maldonado does not contend that he utilized his other channels ofreview,
  but instead argues that his failure to do so should be excused. (Def. Br. at 11—12.) This argument
  stems from an exception recognized in Sosa, 387 F.3d at 136, which held that "the exhaustion
  requirement must be excused where an alien's failure to exhaust results from an invalid waiver of
  the right to an administrative appeal." This excuse turns on whether any waiver of rights was


                                                  24
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2631
                                                             25 of ofPageID
                                                                     32 PageID  #: 172
                                                                            #: 305



 knowing and voluntary. See id.("failure to exhaust administrative remedies bars collateral review

 of a deportation proceeding only where an alien's waiver of administrative review was knowing

 and intelligent"); Copeland. 376 F.3d at 368 n.6 ("Where a waiver of the right to appeal is not

 knowing, an alien is deprived ofthe opportunity for judicial review.").

        Maldonado signed separate segments of his Stipulated Removal Request waiving both his

 right to an administrative hearing and his right to appeal the written order of the Immigration

 Judge. (Stipulated Request at 5,6.) As noted above, Maldonado did not meet his burden to prove

 that his waiver was in fact not knowing or voluntary. ^ supra pgs. 7-10. Under these

 circumstances, the Court cannot excuse Maldonado's failure to exhaust administrative remedies.
                                               * * *




        Because Maldonado carmot establish the exhaustion elements of8 U.S.C. § 1326(d)(1)and

 (d)(2), he cannot establish entitlement to dismissal of his indictment on the basis of flaws in his
 underlying deportation order.

     III.   Jurisdiction to Enter Deportation Order

         Maldonado makes one further argument, different in kind. According to Maldonado, the

 Immigration Judge lacked jurisdiction to enter a deportation order against him because his initial
 Notice to Appear lacked a time and date at which Maldonado was supposed to appear. Maldonado
 argues that this error rendered his deportation proceedings a legal nullity. (Def. Br. 13-16.)
         In Pereira v. Sessions. 138 S. Ct. 2105 (2018), the Supreme Court was presented with a

 question about what the Government must do to stop the clock on the accrual of "continuous
 presence in the United States" which, after ten years, makes an alien eligible for "cancellation of
 removal." Id at 2109(citing 8 U.S.C. § 1229b(b)(l)). Under § 1229b(d)(l)(A)—the "stop-time

 rule"—^the Government must serve "a notice to appear under section 1229(a) of this title" to stop


                                                 25
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2731
                                                             26 of ofPageID
                                                                     32 PageID  #: 173
                                                                            #: 306



 the clock on this ten-year period. Section 1229(a) defines "notice to appear" as a document

 including certain information, including "the time and place at which the proceedings will be

 held." Id. § 1229(a)(l)(G)(i). The Supreme Court addressed a "narrow question": "If the

 Government serves a noncitizen with a document that is labeled 'notice to appear,' but the

 document fails to specify either the time or place of the removal proceedings, does it trigger the

 stop-time rule?" Pereira. 138 S. Ct. 2210. It continued: "The answer is as obvious as it seems:

 No." Id


        Maldonado seizes upon Periera and an arguably analogous portion of the immigration

 regulations. 8 U.S.C. § 1229a grants the Attorney General authority to conduct removal

 proceedings and § 1103(g)(2) grants him further authority to establish regulations that he

 "determines to be necessary for carrying out" his statutory duties. Relevant here, one regulation

 reads, "[j]urisdiction vests, and proceedings before an Immigration Judge commence, when a

 charging document is filed with the Immigration Court by the Service." 8 C.F.R. § 1003.14(a).

 "Charging document means the written instrument which initiates a proceeding before an

 Immigration Judge.. .. For proceedings initiated after April 1, 1997, these documents include a

 Notice to Appear...." Id § 1003.13.

        Maldonado's argument is as follows: Periera held that a "notice to appear" must include

 both the date and the time of the hearing. 8 C.F.R. § 1003.14(a) states that the immigration

 tribunal's "[jJurisdiction vests" when a"Notice to Appear"is filed. Maldonado's Notice to Appear

 did not include the date or the time of the hearing. Therefore, the jurisdiction ofthe immigration

 tribunal never vested and his deportation order is a legal nullity. For a number of reasons, the

 Court finds that Maldonado's challenge is meritless.




                                                26
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2831
                                                             27 of ofPageID
                                                                     32 PageID  #: 174
                                                                            #: 307



         A, Waiver


         The simplest reason Maldonado's argument fails is that it has been waived. Maldonado

  initialed next to a line that read: "I admit that all of the factual allegations contained in the NTA
  are true and correct. I also agree that I am inadmissible or deportable and will be removed from

 the United States based on the charge(s) on the NTA." As the Seventh Circuit has held,"[w]hen
 a petitioner expressly concedes his removability as charged in the NTA, he waives any objection

 to the IJ's finding of removability, including the argument that the IJ lacked jurisdiction to find

 him removable." Oureshi v. Gonzales. 442 F.3d 985, 990(7th Cir. 2006); see also Chambers v.

 Mukasev.520 F.3d 445,450(5th Cir. 2008); Lukarov v. Gonzales. 159 F. App'x 24,26(10th Cir.

 2005); but see Nolasco. 637 F.3d at 162 (recognizing that this is an open question in the Second

 Circuit).

         Several district courts have rejected this line of cases based on the general principle that

 "subject-matter jurisdiction c[an]not be waived." See, e.g.. United States v. Zapata-Cortinas. No.

 18-CR-343(OLG),2018 WL 4770868, at *4(W.D. Tex. Oct. 2,2018),superseded bv — F. Supp.

 3d —, 2018 WL 6061076 (W.D. Tex. Nov. 20, 2018). This Court, however, agrees that the

 requirement to file a Notice to Appear "is analogous to service of process in federal court, and is

 an indication that the [jurisdictional] regulation [8 C.F.R. § 1003.14(a)] is addressing the

 immigration court's acquisition of personal jurisdiction over the person for purposes ofa removal

 proceeding." See United States v. Larios-Aioulat. No. 18-10076-JWB, 2018 WL 5013522, at *6

 n.4(D. Kan. Oct. 15,2018). Service of process, of course, is generally waivable. Santos v. State

 Farm Fire and Cas. Co.. 902 F.2d 1092,1095(2d Cir. 19901: see also Fed. R. Civ. P. 12(b)(5),(h).

 And several district courts have foimd waiver in contexts identical to those presented here. United

 States V. Ordonez. 328 F. Supp. 3d.479,500(D. Md. 2018); United States v. Morales-Hernandez.



                                                  27
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    2931
                                                             28 of ofPageID
                                                                     32 PageID  #: 175
                                                                            #: 308



  No. CR-18-365-TUC-RCC(JR),2018 WL 4492377, at *1(D. Ariz. Sep. 18,2018); United States
  V. Munoz-Alvarado,No. CR-18-171-C,2018 WL 4762134,at *1(W.D. Ok. Oct. 2,2018); United
  States V. Chavez, 2:17-CR-40106-01-HLT, 2018 WL 6079513, at *6 (D. Kan. Nov. 21, 2018).
 The case for waiver is even stronger where a defendant's challenge to jurisdiction comes in a
 collateral attack rather than on direct review. United States v. Zanata-Cortinas. No. SA-CR-343-

 OLG, 2018 WL 6061076, at *9(W.D. Tex. Nov. 20, 2018)("However, although it is true that
 want ofjurisdiction is generally not waivable during the underlying proceedings and immediate
 appeal, the Supreme Court has made clear that challenges to subject-matter jurisdiction may be
 waived for the purposes of a subsequent collateral attack."). Therefore, the Court finds that

 Maldonado waived his argument that the Immigration Judge lacked jurisdiction over him by
 conceding removability.

        B. 8 U.S.C§1229(a)''notice to appear" v. 8 C.F.R.§1003.15 "Notice to Appear"

        Even if Maldonado had not waived his argument about the Immigration Judge's

 jurisdiction, it would fail because it overlooks a fundamental difference between an 8 C.F.R.

 § 1003.15 "Notice to Appear" and an 8 U.S.C. § 1229a "notice to appear."

        In Pereira. the Supreme Court analyzed the stop-time rule, 8 U.S.C. § 1229b(d)(l)(A),

 which could be triggered only after service of"a notice to appear under section 1229(a) of this
 title." Therefore, the Supreme Court held, the stop-time rule was necessarily dependent on the

 statutory definition of"notice to appear," which contained the requirement that such notice include

 "the time and place at which the proceedings will be held." 8 U.S.C. § 1229(a)(l)(G)(i). In
 contrast, 8 C.F.R. § 1003.15 provides its own definition of what constitutes a "Notice to Appear"
 for the purpose of vesting the jurisdiction of an immigration tribunal. That definition does not

 include a requirement that "the time and place at which the proceedings will be held" must be


                                                28
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    3031
                                                             29 of ofPageID
                                                                     32 PageID  #: 176
                                                                            #: 309



  disclosed.      8 C.F.R. § 1003.15(bHc). Further, the jurisdictional regulation does not cross-
  reference the 8 U.S.C. § 1229(a) definition of"notice to appear." Cf. Karingithi v. Wh\u]cer ...
  F.3d —,2019 WL 333335, at *3 (9th Cir. 2019)("There is no 'glue' to bind § 1229(a) and the
 jurisdictional regulations: the regulations do not reference § 1229(a), which itself makes no
 mention ofthe IJ sjurisdiction. Pereira's definition ofa 'notice to appear under section 1229(a)'
 does not govern the meaning of'notice to appear' under an unrelated regulatory provision."); see
 also Hernandez-Perez v. Whitaker, 911 F.3d 305, 314(6th Cir. 2018)("We agree with the Board
 that Pereira is an imperfect fit in the jurisdictional context and it does not mandate a different
 conclusion than the one already reached by this court and all our sister circuits.").
         Because the jurisdiction of the immigration tribunal is contingent on the service of a
 regulatory Notice to Appear, not a statutory notice to appear, the Court holds that a Notice to
 Appear that meets the specifications of 8 C.F.R. § 1003.15(b) and (c) is sufficient to confer
 jurisdiction on an immigration tribunal. Because Maldonado does not contest that the Notice to
 Appear served on him met this regulatory definition, his argument that the immigration tribunal
 lacked jurisdiction to enter a deportation order against him fails.      United States v. Romero-
 Caceres,-F. Supp. 3d -,2018 WL 6059381, at *7(E.D. Va. Nov. 19, 2018); see also United
 States V. Romero-Colindres, No. l:18-cr-00415, 2018 WL 5084877, at *2(N.D. Ohio Oct. 18,
2018); United States v. Ramirez. No. 3:18-cr-26, 2018 WL 6037540, at *4(W.D. Va. Nov. 16,
2018); United States v. Vieniero-Mejia, No. 18-cr-133-01-JL, 2018 WL 6050905, at *2-3 (D.
N.H. Nov. 19, 2018).

        C Power ofthe District Court

       Finally, Maldonado's argument misconceives his power to collaterally attack his
deportation order. Maldonado fashions his argument about the Immigration Judge's jurisdiction

                                                29
Case 1:18-cr-00433-LDH-RLM
   Case                    Document5021-2
        1:18-cr-00308-CBA Document         Filed
                                       Filed     04/09/19
                                             02/11/19      Page
                                                        Page    3131
                                                             30 of ofPageID
                                                                     32 PageID  #: 177
                                                                            #: 310



  as outside the scope of § 1326(d) review and therefore not subject to that section's heightened
  constraints. (Def. Br. 16.) The Government disagrees and argues that Maldonado must still prove
 exhaustion of administrative remedies, deprivation of judicial review, fundamental error, and
 prejudice. (Gov. Br. 33.) In other words, the Government contends that the Pereira argument
 alleges another fundamental procedural error" subject to the same constraints as the arguments
 rejected above. The Government has the better ofthe arguments.
        Section 1326(d), titled "Limitation on collateral attack on underlying deportation order,"
 is the exclusive channel through which a defendant can challenge an underlying removal order.
 That section reads: "In a criminal proceeding under this section, an alien mav not challenge the

 validitv of the deportation order described in subsection taYn or subsection tbl unless the alien

 demonstrates that" he has exhausted administrative remedies, been deprived ofjudicial review,
 and been subjected to a fundamentally unfair order. 8U.S.C.§ 1326(d)(emphasis added). Section
 1326(d) could not be clearer—in order to challenge a prior deportation order, a defendant must
 satisfy § 1326(d)'s prerequisites. See also Larois-Aiualat. 2018 WL 5013522, at *7.

        Maldonado cannot avoid the additional constraints imposed on a defendant's right to
 collaterally attack a deportation order imposed by § 1326(d). Maldonado did not exhaust his
 administrative remedies, § 1326(d)(1), nor was he deprived of the opportunity to seek judicial
 review, § 1326(d)(2). And because Maldonado could not—and, indeed, has not tried to—show
that he was prejudiced by the lack of date and time on his Notice to Appear, the Court has a third
independent reason to deny his motion. Cf id. at *6("As the Supreme Court indicated in Pereira.
the failure of a notice to appear to specify the date and time of a removal hearing could prejudice
an alien by causing him to miss a hearing, by depriving him ofthe time or incentive to find counsel,
or by depriving the alien (or counsel) of time to prepare for the hearing."); United States v.


                                                30
\   Case 1:18-cr-00433-LDH-RLM
       Case                    Document5021-2
            1:18-cr-00308-CBA Document         Filed
                                           Filed     04/09/19
                                                 02/11/19      Page
                                                            Page    3231
                                                                 31 of ofPageID
                                                                         32 PageID  #: 178
                                                                                #: 311



     Fernandez. — F. Supp. 3d —,2018 WL 5929632,at *7(E.D. Va. Nov. 13,2018)(denying motion

     to dismiss indictment despite "grave due process concerns" stemming from deportation "entered

     in   the    defendant's   absence   and    without   the    defendant's   knowledge"     because

     "[n]onetheless,... defendant has not made the required particularized showing of prejudice.").

                                               CONCLUSION


              Because Maldonado has not shown that his immigration proceedings were "fundamentally

     unfair" under 8 U.S.C. § 1326(d)or that the immigration tribrmal lacked jurisdiction to deport him

     under 8 C.F.R. § 1003.14(a), his motion to dismiss the indictment is DENIED. The next status

     conference in this case shall take place on February 13, 2019 at 10:30 AM in Courtroom lOD

     South.


              SO ORDERED.


     Dated: February 11, 2019
            Brooklyn, New York                              s/Carol Bagley Amon
                                                          Carol Bagley Amon
                                                          United States District Judge




                                                     31
